Citation Nr: 1041784	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left foot fracture with history of bunionectomy and 
hallux valgus repair, prior to January 22, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of left foot fracture with history of bunionectomy and 
hallux valgus repair, and osteoarthritis, since January 22, 2009.

3.  Entitlement to a compensable evaluation for hallux valgus and 
bunion of the right foot, prior to January 22, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus and bunion of the right foot with osteoarthritis, 
since January 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1982, 
from March 1988 to September 1988, and from February 1993 to June 
2001.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In November 2007, the Board remanded this case to the RO for 
additional evidentiary development.  In February 2009, the RO 
issued a rating decision which granted increased evaluations of 
30 percent for the Veteran's service-connected residuals of left 
foot fracture with history of bunionectomy and hallux valgus 
repair, and osteoarthritis; and 10 percent for service-connected 
hallux valgus and bunion of the right foot with osteoarthritis; 
effective from January 22, 2009.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (finding that staged ratings are permitted).  The 
Veteran continues to seek higher ratings for these conditions.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2009, the Board remanded this case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Prior to January 22, 2009, the Veteran's residuals of left 
foot fracture with history of bunionectomy and hallux valgus 
repair were manifested by a full range of motion of the left 
foot, tenderness in the dorsum area of the left foot, normal 
strength in the left lower extremity, stable gait, and subjective 
complaints of pain, weakness, swelling, redness, fatigue, and 
lack of endurance.  X-ray examination of the left foot was 
normal.

2.  Since January 22, 2009, the Veteran's residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
and osteoarthritis, have been manifested by hallux valgus 
deformity in the first metaphalangeal joint (1st MPJ) to 15 
degrees; painful and reduced range of motion of the 1st MPJ 
consisting of dorsiflexion to 5 degrees and plantar flexion to 10 
degrees; mild swelling of the medial joint; tenderness at the 1st 
MPJ; instability when walking on the lateral foot; mild, +4/5 
weakness in the dorsiflexion and plantar flexion of the great 
toe; abnormal weight bearing manifested by callosities and an 
unusual shoe wear pattern; an apropulsive gait; the ability to 
walk 1/4 mile; no atrophy, skin or vascular abnormalities; no pes 
cavus (clawfoot), or evident of malunion or nonunion of the 
tarsal or metatarsal bones; and subjective complaints of pain, 
swelling, heat, and stiffness in the left great toe while walking 
and standing, and lack of endurance in the entire foot.  X-ray 
examination of the left foot upon weight bearing revealed mild 
hallux valgus, and mild to moderate degenerative narrowing of the 
1st MPJ, with no hypertrophic changes.  

3.  Prior to January 22, 2009, the Veteran's hallux valgus and 
bunion of the right foot was manifested by a small callous behind 
the right great toe, normal strength in the right lower 
extremity, stable gait, and subjective complaints of pain and 
weakness.  X-ray examination of the right foot revealed mild to 
moderate hallux valgus.  

4.  Since January 22, 2009, the Veteran's hallux valgus and 
bunion of the right foot with osteoarthritis has been manifested 
by 15 degree angulation of the 1st MPJ; a normal range of motion, 
with no weakness, pain, fatigue or loss of function; evidence of 
stiffness, swelling, and mild clicking of the 1st MPJ joint; 
abnormal weight bearing manifested by callosities and an unusual 
shoe wear pattern; an apropulsive gait; the ability to walk 1/4 
mile; no atrophy, skin or vascular abnormalities; no pes cavus 
(clawfoot), or evident of malunion or nonunion of the tarsal or 
metatarsal bones; and subjective complaints of pain in the dorsal 
and planter area of the right foot, weakness in the great toe, 
and lack of endurance in the entire right foot.  X-ray 
examination of the right foot upon weight bearing revealed 
moderate hallux valgus with associated mild to moderate 
degenerative hypertrophic changes of the 1st MPJ.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
residuals of left foot fracture with history of bunionectomy and 
hallux valgus repair, prior to January 22, 2009, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
residuals of left foot fracture with history of bunionectomy and 
hallux valgus repair, and osteoarthritis, since January 22, 2009, 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5280-5284 (2010).

3. The criteria for a compensable evaluation for hallux valgus 
and bunion of the right foot, prior to January 22, 2009, have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
hallux valgus and bunion of the right foot with osteoarthritis, 
prior to January 22, 2009, have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5280-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's June 2002 and December 2007 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  With 
respect to the Dingess requirements, the RO's December 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, the RO effectively 
satisfied the notice requirements with respect to the issues on 
appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained two VA medical examinations to determine the 
severity of the Veteran's bilateral foot disorders.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the VA examiners who conducted the February 2003 and 
January 2009 VA examinations of the feet had reviewed the 
Veteran's claims folder, including the Veteran's inservice and 
post service treatment records.  In addition, each of the VA 
examiners performed a physical examination of the Veteran, which 
included obtaining a history of his conditions directly from the 
Veteran.  Finally, the VA examiners provided a supporting basis 
for the opinions provided within the examination reports.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination concerning the issues on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As noted above, this appeal was remanded by the Board in November 
2007 and again September 2009 for further evidentiary 
development.  These remands directed the RO to obtain the 
Veteran's updated treatment records, to schedule the Veteran for 
a new medical examination to determine the severity of his 
bilateral foot disorders, and to obtain records relating to the 
Veteran's claim for disability benefits with the Social Security 
Administration (SSA).  As the RO subsequently obtained the 
Veteran's updated treatment records, including his records from 
SSA in December 2009, and a new VA examination in January 2009, 
the Board finds that there has been substantial compliance with 
its November 2007 and September 2009 remands.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the 
Board will proceed to adjudicate this appeal.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 2001, the RO issued a rating decision which granted 
service connection at a 10 percent disability rating for 
residuals of left foot fracture with bunionectomy and hallux 
valgus repair, effective from June 29, 2001.  The RO's July 2001 
rating decision also granted service connection at a 
noncompensable disability rating for hallux valgus and bunion on 
the right foot, effective from June 29, 2001.  

In March 2002, the Veteran filed his present claim seeking 
increased evaluations for his bilateral foot disorders.

In February 2009, the RO issued a rating decision which granted 
increased evaluations of 30 percent for the Veteran's service-
connected residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, and osteoarthritis; and 10 
percent for service-connected hallux valgus and bunion of the 
right foot with osteoarthritis; effective from January 22, 2009.  
The Veteran continues to seek higher ratings for these 
conditions, accordingly, the Board shall review the Veteran's 
claims herein with consideration of the staged evaluations 
assigned by the RO.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Prior to January 22, 2009, the Veteran's left and right foot 
disorders were rated pursuant to Diagnostic Code 5280.  
Diagnostic Code 5280, used in rating unilateral hallux valgus, 
provides that a 10 percent evaluation is warranted if it is 
severe and equivalent to amputation of the great toe, or if it is 
post operative with resection of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2010).  A higher rating is not 
warranted under this code section.

Since January 22, 2009, the Veteran's residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
and osteoarthritis, has been evaluated pursuant to Diagnostic 
Codes 5280-5284.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5280, 
5284 (2010).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2010).  The additional diagnostic 
code is shown after a hyphen.

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent evaluation is warranted for moderate foot 
injuries, a 20 percent evaluation is warranted for moderately 
severe foot injuries, a 30 percent evaluation is warranted for 
severe foot injuries, and a 40 percent evaluation is warranted 
for actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2010).  The words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 5284.  
Rather than applying a mechanical formula, the Board must 
evaluate the evidence of record to determine which 
characterization is most appropriate for the Veteran's foot 
disability. In addition, Diagnostic Code 5284 does not 
specifically account for the bilateral nature of foot 
disabilities, and as such if a compensable evaluation is found to 
be warranted under Diagnostic Code 5284, separate evaluations 
would be warranted for the Veteran's left and right feet, as well 
as application of the bilateral factor.  See 38 C.F.R. § 4.26 
(2010).  

Since January 22, 2009, the Veteran's hallux valgus and bunion of 
the right foot with osteoarthritis, has been evaluated pursuant 
to Diagnostic Codes 5280-5210.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5280, 5010 (2010).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  When the limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  

A.  Residuals of Left Foot Fracture with History of Bunionectomy 
and Hallux Valgus Repair, Prior to January 22, 2009.

Prior to January 2009, the RO rated the Veteran's residuals of 
left foot fracture with history of bunionectomy and hallux valgus 
repair 10 percent disabling pursuant to Diagnostic Code 5280.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A June 2002 VA treatment report noted the Veteran's complaints of 
pain in the 1st MPJ and left hallux.  The Veteran described the 
pain as numbness and tingling, and indicated that it can be sharp 
at times.  Physical examination revealed +5/5 muscle strength in 
dorsiflexion, plantar flexion, inversion and eversion, and a 
decreased range of motion in the left hallux, with pain on 
palpation.  The report concluded with an assessment of 1st 
MPJ/hallux pain.  An August 2002 VA podiatry consultation report 
noted similar findings, and concluded with an assessment of 
neuroma, versus nerve entrapment on the left, versus fibular 
seamoiditis.

In February 2003, a VA examination of the feet was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
reviewed.  As for his left foot, the Veteran reported symptoms of 
pain, weakness, swelling, redness, fatigability and lack of 
endurance.  He denied any stiffness or heat to the left foot.  
The Veteran reported that the pain in his left foot was mostly in 
the first and second toes.  The report noted that he was able to 
work as a corrections officer.  He indicated that he could not 
run or do a lot of walking for long periods of time, but 
otherwise he did not have any changes in his activities of daily 
living.  Physical examination of the feet revealed no peripheral 
edema, bilaterally.  The report noted that the Veteran's left 
foot exhibited a normal range of motion, consisting of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
bilaterally.  The report noted that bilateral posterior tibial 
pulses were palpable, +2, and normal, and that monofilament 
testing was also normal.  X-ray examination of the left foot 
revealed normal findings without significant change from his 
previous examination.  The report concluded with a diagnosis of 
status post repair of the hallux valgus of the left foot without 
residual and full range of motion of the left foot.  The VA 
examiner also noted that the Veteran's subjective complaints 
could not be supported with objective findings.  

A May 2004 VA treatment report noted that the Veteran had injured 
his left toe on a bed the previous day, and that this had caused 
swelling and pain in the great toe of the left foot.  A June 2004 
VA x-ray examination of the left foot revealed an impression of a 
normal left foot.

A May 2005 VA neurological report noted that the Veteran's motor 
strength was 5/5, bilaterally, and that his gait was stable.  

A March 2007 VA treatment report noted that the Veteran worked as 
a correctional officer, and that he was very tired of this job.  
The report noted that his gait was within normal limits.  
Physical examination revealed tenderness in the dorsum of the 
left foot.  Range of motion was normal, and strength was listed 
as 5/5.  A March 2007 VA x-ray examination of the left foot 
revealed an impression of no abnormality of the sesamoid bones of 
the left foot.  

A June 2007 VA treatment report noted that the Veteran's gait was 
normal, and that muscle strength was appropriate and equal, 
bilaterally.  The report also noted that no sensory deficit was 
identified.  A June 2007 VA treatment report noted the Veteran's 
complaints of headaches.  A neurological examination revealed his 
size, contour, and muscular development to be normal and 
symmetrical.  The report noted that his muscle strength was 
appropriate and equal, bilaterally, and no sensory deficit was 
identified.  

An August 2007 VA neurological report noted that the Veteran's 
motor strength was 5/5 in the lower extremities.  It also noted 
that his muscle tone and bulk were within normal limits, and that 
his gait was steady.  

A December 2007 VA treatment report noted motor strength findings 
of 5/5 in the lower extremities, bilaterally.  It also noted that 
sensation was symmetric, and that his gait was steady.  

A December 2007 VA general physical examination noted a scar over 
the dorsum of the first ray space of the left foot consistent 
with previous surgery, all of which was well healed.  There was 
no dependent edema at the ankles and his pedal pulses were good.  
Physical examination revealed his gait to be normal, and he was 
independently ambulatory.  

A January 2008 VA treatment report noted the Veteran's complaints 
of pain to the first interspace of the left great toe.  Physical 
examination revealed a well healed cicatrix on the dorsal medial 
left 1st MPJ.  Range of motion testing of the left 1st MPJ 
revealed dorsiflexion to 55 degrees.  The report concluded with 
an assessment of status post left bunionectomy, well healed, and 
continued complaints of pain in the left 1st MPJ.

A May 2008 VA treatment report noted that the Veteran's motor 
strength was 5/5 in his bilateral lower extremities.  The report 
also noted that his muscle tone and bulk were within normal 
limits, that there were no focal sensory deficits, and that his 
gait was normal.  

The evidence does not reflect that prior to January 22, 2009, the 
Veteran's residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair had been manifested by 
symptoms of such severity to warrant a higher disability rating 
in excess of 10 percent.  

Prior to January 22, 2009, the Veteran's residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
was manifested by a full range of motion of the left foot, 
tenderness in the dorsum area of the left foot, normal strength 
in the left lower extremity, stable gait, and subjective 
complaints of pain, weakness, swelling, redness, fatigue and lack 
of endurance.   

At no time prior to January 22, 2009, has the Veteran's residuals 
of left foot fracture with history of bunionectomy and hallux 
valgus repair been analogous to a moderately severe foot injury.  
Accordingly, a higher rating of 20 percent is not warranted 
pursuant to Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5284. (2010).  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, loss of use of the feet, or amputation of the 
toes has not been shown.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5167-5173. (2010).  

The evidence of record shows no distinct period of time prior to 
January 22, 2009, during which manifestations of the Veteran's 
service-connected left foot disorder have varied to such an 
extent that a rating greater or less than 10 percent would be 
warranted.  Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 10 percent for residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, at any time prior to 
January 22, 2009, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Left Foot Fracture with History of Bunionectomy 
and Hallux Valgus Repair, and Osteoarthritis, Since January 22, 
2009.

Since January 22, 2009, the RO has assigned a 30 percent 
disability rating for residuals of left foot fracture with 
history of bunionectomy and hallux valgus repair, and 
osteoarthritis, pursuant to Diagnostic Codes 5280-5284.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5280-5284 (2010).

On January 22, 2009, a VA examination of the feet was conducted.  
The VA examiner noted that the Veteran's claims file was 
reviewed.  As for his left foot, the Veteran reported symptoms of 
pain, swelling, heat, stiffness, fatigability, weakness, and lack 
of endurance while standing and walking.  The location of the 
pain, swelling, heat, and stiffness was identified as the great 
toe, and the lack of endurance was for the entire left foot.  The 
report noted the Veteran's functional limitations of being unable 
to stand for more than a few minutes.  The report also noted that 
the Veteran was able to walk 1/4 mile, and that he wore orthotic 
inserts for his painful bunions.  Physical examination of the 
left foot revealed evidence of painful motion with dorsiflexion 
and plantar flexion, mild swelling of the medial joint, 
tenderness at the 1st MPJ, instability when walking on the 
lateral foot, mild, +4/5 weakness in the dorsiflexion and plantar 
flexion of the great toe, and abnormal weight bearing as 
manifested by callosities and unusual shoe wear pattern.  Valgus 
deformity was to 15 degrees, and range of motion testing revealed 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees, with 
pain on motion.  The Veteran's stiffness was reported to be 
severe, and normal dorsiflexion was noted to range from 45 to 55 
degrees, and normal plantar flexion as noted to range from 20 to 
40 degrees.  No atrophy, skin or vascular foot abnormality was 
noted, and there was no pes cavus (clawfoot), or evident of 
malunion or nonunion of the tarsal or metatarsal bones.  X-ray 
examination of the left foot upon weight bearing revealed mild 
hallux valgus, mild to moderate degenerative narrowing of the 1st 
MPJ, with no hypertrophic changes.  The report concluded with a 
diagnosis of hallux rigidus (osteoarthritis) of the left great 
toe, associated with his history of left foot fracture with 
bunionectomy.  The report noted that this condition does effect 
the Veteran's daily activities, including preventing exercise and 
sports; having a severe effect on shopping, recreation, 
travelling; a moderate effect on driving; and a mild effect on 
chores and bathing.  The VA examiner further noted that the left 
great toe exhibited weakness, pain, fatigue of the joint after 
repetitive use, and that the pain was severe to light touch and 
through the limited range of motion.  The VA examiner also noted 
that the osteoarthritis was painful and supported the supports 
the pathology and the Veteran's visible behavior.  

A March 2009 VA podiatry report noted that the Veteran had picked 
up custom made orthotics with Morten's extension for his hallux 
limitus.  The report noted that his dorsalis pedis and posterior 
tibial pulses were palpable, bilaterally, and that no edema was 
found.  Examination of his skin revealed the integument to be 
warm, dry, and supple.  There were no open lesions or macerations 
noted, and no signs of acute infection.  Musculoskeletal 
examination revealed pain on palpation of the dorsum of the 1st 
MPJ of the left foot, pain on passive end range of motion at the 
left 1st MPJ, and decreased motion on plantar flexion of the left 
1st MPJ.  The report noted that the custom mold orthotics fit 
well.  The report concluded with a diagnosis of left foot pain 
(1st MPJ) and hallux limitus.  

An April 2009 VA podiatry report noted that the Veteran was seen 
for a follow-up concerning his orthotics.  The report noted that 
his dorsalis pedis and posterior tibial were palpable, 
bilaterally, and that no edema was found.  Examination of his 
skin revealed the integument to be warm, dry, and supple.  There 
were no open lesions or macerations noted, and no signs of acute 
infection.  Physical examination revealed no pain on palpation of 
the Veteran's bilateral forefoot.  His custom molded orthotics 
reportedly fit well.  Range of motion in the left 1st MPJ was 
still restricted, but the pain on motion was minimal.  As for his 
gait, the report noted that he was ambulating well while wearing 
orthoses.  The report concluded with diagnoses of pes planus and 
hallux limitus.  

A review of the evidence of record does not reflect that the 
Veteran's residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, and osteoarthritis, have 
been manifested by symptoms of such severity as to warrant a 
higher disability rating in excess of 30 percent since January 
22, 2009.  

Since January 22, 2009, the Veteran's residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
and osteoarthritis, have been manifested by hallux valgus 
deformity in the 1st MPJ to 15 degrees; painful and reduced range 
of motion consisting of dorsiflexion to 5 degrees and plantar 
flexion to 10 degrees; mild swelling of the medial joint; 
tenderness at the 1st MPJ; instability when walking on the 
lateral foot; mild, +4/5 weakness in the dorsiflexion and plantar 
flexion of the great toe; abnormal weight bearing as manifested 
by callosities and unusual shoe wear pattern; the ability to walk 
for 1/4 mile; painful bunions; and subjective complaints of pain, 
swelling, heat, stiffness in the great toe while walking and 
standing, and lack of endurance in the entire foot.  X-ray 
examination of the left foot upon weight bearing revealed mild 
hallux valgus, and mild to moderate degenerative narrowing of the 
1st MPJ, with no hypertrophic changes.  

Pursuant to Diagnostic Code 5280, a 10 percent rating is 
warranted for a severe unilateral hallux valgus disorder.  A 
higher rating is not warranted under this code section.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5280 (2010).  

A higher rating of 40 percent is warranted pursuant to Diagnostic 
Code 5284 for a foot injury resulting in actual loss of use of 
the foot.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2010).  
While the Board accepts that the Veteran's left foot disability 
is severe, it is not analogous to actual loss of use of the left 
foot.  Specifically, he is able to ambulate on his foot for 1/4 
mile.  Most recently, the April 2009 VA treatment report noted 
that he was ambulating well with minimal pain on motion with the 
use of orthotics.  Accordingly, a higher rating of 40 percent is 
not warranted pursuant to Diagnostic Code 5284.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, loss of use of the foot has not been shown.  38 
C.F.R. § 4.71a, Diagnostic Code 5167  (2010).  

The evidence of record shows no distinct period of time, since 
January 22, 2009, during which manifestations of the Veteran's 
service-connected left foot disorder have varied to such an 
extent that a rating greater or less than 30 percent would be 
warranted.  Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 30 percent for residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, and osteoarthritis, at any 
time since January 22, 2009, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hallux Valgus and Bunion of the Right Foot, Prior to January 
22, 2009.

Prior to January 22, 2009, the RO has assigned the Veteran's 
service-connected hallux valgus and bunion of the right foot a 
noncompensable disability rating.

An April 2002 VA treatment report noted the Veteran's complaints 
of pain to the right hallux only with ambulation.  Physical 
examination revealed a callus on the medial aspect of the right 
hallux.  The report concluded with a diagnosis of callus on the 
right foot.

In February 2003, a VA examination of the feet was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
reviewed.  As for his right foot, the Veteran reported symptoms 
of some pain and weakness, with no swelling, heat, redness, 
fatigability, and no lack of endurance.  He indicated that his 
right foot was not as severe as his left foot, and that the pain 
in his right foot could get up to 7 or 8 on a scale to 10, and 
that it is mostly just in the first two toes, including the great 
and second toe.  He reported having pain once or twice a week.  
Physical examination revealed his gait to be steady.  Physical 
examination of the feet revealed hallux valgus to the right foot.  
He had no plantus cavus noted, and there was also a small callous 
noted to the right foot behind the big great toe.  There was no 
peripheral edema noted in any extremities, and range of motion 
was noted to be normal.  Bilateral posterior tibial pulses were 
palpable, +2, and normal, and monofilament testing was normal.  
The report concluded with a diagnosis of hallux valgus of the 
right foot, without residual, full range of motion of the right 
foot.  X-ray of the right foot revealed mild to moderate hallux 
valgus.

A May 2003 VA treatment report noted that the Veteran was 
employed full time as a prison guard.  A May 2005 VA neurological 
report noted that the Veteran's motor strength was 5/5 
bilaterally, and that his gait was stable.  

A March 2007 VA treatment report noted that the Veteran worked as 
a correctional officer, and that he was very tired of this job.  
The report noted that his gait was within normal limits.  
Physical examination revealed tenderness in the dorsum of the 
left foot.  Range of motion testing was normal, and strength was 
listed as 5/5.  

A June 2007 VA treatment report noted that the Veteran's gait was 
normal, and that muscle strength was appropriate and equal, 
bilaterally.  The report also noted that no sensory deficit was 
identified.  A subsequent June 2007 VA treatment report noted the 
Veteran's complaints of headaches.  The report noted that his 
muscle strength was appropriate and equal, bilaterally, and no 
sensory deficit was identified.  

An August 2007 VA neurological report noted that the Veteran's 
motor strength was 5/5 in the lower extremities.  It also noted 
that his muscle tone and bulk were within normal limits, and that 
his gait was steady.  

A December 2007 VA treatment report noted motor strength findings 
of 5/5 in the lower extremities, bilaterally.  It also noted that 
sensation was symmetric and that his gait was steady.  

A December 2007 VA general physical examination found no 
dependent edema at the ankles and his pedal pulses were good.  
Physical examination revealed his gait to be normal, and he was 
independently ambulatory.  

A May 2008 VA treatment report noted that the Veteran's motor 
strength was 5/5 in his bilateral lower extremities.  The report 
also noted that his muscle tone and bulk were within normal 
limits, that there were no focal sensory deficits, and that his 
gait was normal.  

The evidence of record does not reflect that the Veteran's hallux 
valgus and bunion of the right foot has been manifested by 
symptoms of such severity to warrant a compensable disability 
prior to January 22, 2009.  

The evidence does not show that this condition has required an 
operation with resection of the metatarsal head, and it the 
evidence does not show this condition to be of such severity as 
to be the equivalent to an amputation of the great toe.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  Prior to January 22, 2009, 
the Veteran's hallux valgus and bunion of the right foot was 
manifested by a small callous behind the right great toe, normal 
strength in the right lower extremity, stable gait, and 
subjective complaints of pain and weakness.  The February 2003 VA 
examination report concluded with a diagnosis of hallux valgus of 
the right foot without residual and full range of motion in the 
right foot.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, loss of use of the feet, or amputation of the 
toes has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 
5167-5173. (2010).  Moreover, at no time prior to January 22, 
2009, has the evidence shown the Veteran's hallux valgus and 
bunion of the right foot to be analogous to a moderate foot 
injury, a moderate flat foot, a moderate malunion of the 
metatarsal or tarsal bone, hallux rigidus, hammer toe, or claw 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276- 5284.  

The evidence of record shows no distinct period of time prior to 
January 22, 2009, during which manifestations of the Veteran's 
service-connected hallux valgus and bunion of the right foot have 
varied to such an extent that a compensable rating would be 
warranted.  Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 10 percent for residuals of left foot fracture with history of 
bunionectomy and hallux valgus repair, at any time prior to 
January 22, 2009, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D. Hallux Valgus and Bunion of the Right Foot with 
Osteoarthritis, since January 22, 2009.

Since January 22, 2009, the RO has assigned the Veteran's hallux 
valgus and bunion of the right foot with osteoarthritis a 10 
percent disability rating pursuant to Diagnostic Codes 5280-5010.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5280, 5010 (2010).  

On January 22, 2009, a VA examination of the feet was conducted. 
The VA examiner noted that the Veteran's claims file was 
reviewed.  As for his right foot, the Veteran reported symptoms 
of pain, weakness, and lack of endurance while standing and 
walking.  The location of the pain was indentified by the Veteran 
in the dorsal and plantar foot areas.  The location of the 
weakness was identified as the great toe, and the lack of 
endurance was noted in the entire right foot.  The report noted 
functional limitations of being unable to stand for more than a 
few minutes.  The report also noted that the Veteran was able to 
walk 1/4 mile, and that he wore orthotic inserts for his painful 
bunions.  Physical examination of the right foot revealed 
evidence of swelling in the medial great toe joint and abnormal 
weight bearing, as manifested by callosities and unusual shoe 
wear pattern.  Angulation of the 1st MPJ was noted to be 15 
degrees, and stiffness was mild with clicking at the joint.  
Range of motion testing revealed dorsiflexion to 55 degrees and 
plantar flexion to 20 degrees, which was reported to be normal.  
No atrophy, skin or vascular foot abnormality was noted, and 
there was no pes cavus (clawfoot), or evident of malunion or 
nonunion of the tarsal or metatarsal bones.  As for his gait, the 
report noted that he had a limp in his apropulsive gait, and left 
no weight on the medial fore foot.  X-ray examination of the 
right foot upon weight bearing revealed moderate hallux valgus 
with associated mild to moderate degenerative hypertrophic 
changes of the 1st MPJ.  The report concluded with a diagnosis of 
right foot hallux valgus (bunion) with mild osteoarthritis.  The 
report noted that this condition does effect the Veteran's daily 
activities, including a moderate effect on his traveling and 
driving, and mild effect on his ability to do chores, shopping, 
exercise, sports, and recreation.  The VA examiner further noted 
that the right foot exhibited a normal motion with dorsiflexion 
and plantar flexion, and there was no weakness, pain, fatigue or 
loss of function.  The VA examiner noted that there was a bunion 
deformity, but that it was asymptomatic on examination, and there 
was a clicking of the bones, which is evidence of mild 
osteoarthric changes.  Finally, the VA examiner noted that the 
Veteran was medically retired in September 2007 due to his 
migraine headaches and asthma.  

A March 2009 VA podiatry report noted that the Veteran had picked 
up custom made orthotics with Morten's extension for his hallux 
limitus.  The report noted that his dorsalis pedis and posterior 
tibial pulses were palpable, bilaterally, and no edema was found.  
Examination of his skin revealed the integument to be warm, dry, 
and supple.  There were no open lesions or macerations noted, and 
no signs of acute infection.  The report noted that the custom 
mold orthotics fit well, and concluded with a diagnosis of left 
foot pain (1st MPJ) and hallux limitus.  

An April 2009 VA podiatry report noted that the Veteran was seen 
for a follow-up concerning his orthotics.  The report noted that 
his dorsalis pedis and posterior tibial pulses were palpable, 
bilaterally, and no edema was found.  Examination of his skin 
revealed the integument to be warm, dry, and supple.  There were 
no open lesions or macerations noted, and no signs of acute 
infection.  Physical examination revealed no pain on palpation on 
the Veteran's bilateral forefoot.  His custom molded orthotics 
reportedly fit well.  Range of motion in the left 1st MPJ was 
still restricted, but the pain on motion was minimal.  As for his 
gait, the report noted that he was ambulating well while wearing 
orthoses.  The report concluded with diagnoses of pes planus and 
hallux limitus.  

Since January 22, 2009, the Veteran's hallux valgus and bunions 
of the right foot with osteoarthritis has been manifested by 15 
degree angulation of the 1st MPJ, with stiffness and mild 
clicking of this joint; normal range of motion, with no weakness, 
pain, fatigue or loss of function; evidence of swelling in the 
medial great toe joint, abnormal weight bearing manifested by 
callosities and unusual shoe wear pattern; an apropulsive gait; 
the ability to walk 1/4 mile; no atrophy, skin or vascular 
abnormalities; no pes cavus (clawfoot), or evident of malunion or 
nonunion of the tarsal or metatarsal bones; and subjective 
complaints of pain in the dorsal and planter area of the right 
foot, weakness in the great toe, and lack of endurance in the 
entire right foot.  X-ray examination of the right foot upon 
weight bearing revealed moderate hallux valgus with associated 
mild to moderate degenerative hypertrophic changes of the 1st 
MPJ.  

The evidence does not show that the Veteran's hallux valgus and 
bunion of the right foot with osteoarthritis has been manifested 
by symptoms of such severity to warrant a disability rating in 
excess of 10 percent at any time since January 22, 2009.  

At no time since January 22, 2009, has the Veteran's hallux 
valgus and bunion of the right foot with osteoarthritis been 
analogous to a moderately severe foot injury.  While the Veteran 
has been shown to have moderate hallux valgus, callosities, 
abnormal weight bearing, and associated mild to moderate 
degenerative hypertrophic changes of the 1st MPJ of the right 
foot, the objective evidence also indicates that his right foot 
exhibited a normal range of motion, with no weakness, fatigue, or 
loss of function.  There was also no evidence of atrophy, skin or 
vascular abnormalities, and he was able to walk 1/4 mile.  
Accordingly, a higher rating of 20 percent is not warranted 
pursuant to Diagnostic Code 5284.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As for the Veteran's osteoarthritis, Diagnostic Code 
5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in turn, 
states that the severity of degenerative arthritis, established 
by X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In this case, the Veteran's range of motion testing was noted to 
be normal.  Thus, a 10 percent rating is the highest warranted 
under this code section. In addition, loss of use of the foot, or 
amputation of the toes has not been shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5167-5173. (2010).  

The evidence of record shows no distinct period of time since 
January 22, 2009, during which manifestations of the Veteran's 
service-connected hallux valgus and bunion of the right foot with 
osteoarthritis have varied to such an extent that a rating 
greater or less than 10 percent would be warranted.  Hart, 21 
Vet. App. at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 10 percent for hallux valgus and bunions of the right foot 
with osteoarthritis, at any time since January 22, 2009, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

E.  Other Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture, throughout 
all of the staged rating periods on appeal, was not so unusual or 
exceptional in nature as to render the current ratings 
inadequate.  The Veteran's bilateral foot disorders are evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280, 5284 
(2010), the criteria of which are found to specifically 
contemplate the level of disability and symptomatology exhibited 
by the Veteran's conditions herein during the time periods 
addressed herein.

When comparing his disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
current disability ratings for his service-connected residuals of 
left foot fracture with history of bunionectomy and hallux valgus 
repair, and osteoarthritis, and his service-connected hallux 
valgus and bunion of the right foot with osteoarthritis.  
Although staged ratings have been assigned, ratings in excess 
thereof are provided for certain manifestations of the service-
connected disorders, but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
The criteria for the current disability ratings more than 
reasonably describes the Veteran's disability levels and 
symptomatology and, therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time during 
the periods pertinent to this appeal.  See 38 U.S.C.A. § 5110; 
see Hart v. Mansfield, 21 Vet. App. 505, at 509-510 (2007). 


ORDER

An evaluation in excess of 10 percent for residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
prior to January 22, 2009, is denied.

An evaluation in excess of 30 percent for residuals of left foot 
fracture with history of bunionectomy and hallux valgus repair, 
and osteoarthritis, since January 22, 2009, is denied.

A compensable evaluation for hallux valgus and bunion of the 
right foot, prior to January 22, 2009, is denied.

An evaluation in excess of 10 percent for hallux valgus and 
bunion of the right foot with osteoarthritis, since January 22, 
2009, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


